

109 S2863 IS: Afghanistan Counterterrorism, Oversight, and Accountability Act of 2021
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2863IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Mr. Risch (for himself, Mr. Rubio, Mr. Johnson, Mr. Romney, Mr. Portman, Mr. Young, Mr. Barrasso, Mr. Rounds, Mr. Hagerty, Mr. Thune, Mr. Scott of Florida, Ms. Collins, Mr. Crapo, Mr. Burr, Mr. Wicker, Mr. Moran, Mr. Boozman, Mr. Hoeven, Mr. Sullivan, Mrs. Hyde-Smith, Mrs. Blackburn, Mr. Marshall, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the imposition of sanctions with respect to the Taliban and persons assisting the Taliban in Afghanistan, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Afghanistan Counterterrorism, Oversight, and Accountability Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—State Department Afghanistan Task Force and Diplomatic EngagementSec. 101. Task force on evacuations from Afghanistan.Sec. 102. Report on diplomatic engagement and economic cooperation with the Taliban.Sec. 103. Opposition to recognition of Taliban representative as ambassador to the United States.Sec. 104. Opposition to participation of Taliban at the United Nations and other measures.Sec. 105. Revised strategy for South and Central Asia.TITLE II—Counterterrorism Strategies and ReportsSec. 201. Counterterrorism strategy for Afghanistan.Sec. 202. Report on entities providing support for the Taliban.Sec. 203. Report and strategy on United States-origin defense articles and services provided to Afghanistan.TITLE III—Matters Relating to Hostages, Special Immigrant Visa Applicants, And RefugeesSec. 301. Report on hostages taken by the Taliban.Sec. 302. Briefings on status of special immigrant visa applicants, refugees, and parolees.TITLE IV—Restrictions on Foreign AssistanceSec. 401. Statement of policy on United States assistance in Afghanistan.Sec. 402. Humanitarian assistance to countries and organizations supporting Afghan refugees and Afghan allies of the United States.Sec. 403. Review of foreign assistance to countries and organizations supporting the Taliban.Sec. 404. Appropriate congressional committees defined.TITLE V—Human Rights in AfghanistanSec. 501. Report on human rights abuses by the Taliban.TITLE VI—Sanctions with Respect to the TalibanSec. 601. Definitions.Sec. 602. Imposition of sanctions with respect to activities of the Taliban and others in Afghanistan.Sec. 603. Imposition of sanctions with respect to supporters of the Taliban.Sec. 604. Support for multilateral sanctions with respect to the Taliban.Sec. 605. Implementation; penalties.Sec. 606. Waivers; exceptions; suspension.TITLE VII—General ProvisionsSec. 701. Termination.2.FindingsCongress makes the following findings:(1)On April 14, 2021, President Joseph R. Biden announced the unconditional withdrawal of United States Armed Forces from Afghanistan after 20 years of conflict.(2)United States troop withdrawals led to the rapid collapse of the democratically elected Government of Afghanistan, effectively ended prospects for a negotiated settlement, threaten to reverse the hard-earned rights of Afghanistan’s women and youth, and created dangerous sanctuary space for potential terrorist attacks against the United States and allies and partners of the United States.(3)Under the terms of the peace agreement signed by the United States and the Taliban in Doha, Qatar, on February 29, 2020, the withdrawal of the United States Armed Forces was contingent upon the Taliban upholding its commitment to a reduction in the levels of violence, engaging in substantive talks with the Government of Afghanistan, and adhering to certain counterterrorism guarantees. The Taliban failed to meet its commitments.(4)The Taliban’s rise to power and inability to control its borders may result in a safe haven for violent jihadist groups, like al Qaeda and the Afghan affiliate of the Islamic State group, ISIS–Khorasan (commonly referred to as ISIS–K).(5)According to a May 2020 report of the United Nations, The senior leadership of Al-Qaida remains present in Afghanistan, as well as hundreds of armed operatives, Al-Qaida in the Indian Subcontinent, and groups of foreign terrorist fighters aligned with the Taliban..(6)According to the same United Nations report, The Taliban regularly consulted with Al-Qaida during negotiations with the United States and offered guarantees that it would honor their historical ties..(7)In November 2020, the Lead Inspector General for Operation Freedom's Sentinel of the Department of Defense (in this section referred to as the Lead Inspector General) echoed similar concerns, noting that members of al-Qaeda were integrated into the Taliban’s leadership and command structure.(8)In May 2021, the Lead Inspector General reaffirmed those concerns, noting that [a]ccording to the Defense Intelligence Agency, the Taliban maintained close ties with al-Qaeda and was very likely preparing for large-scale offensives.(9)On September 14, 2021, the Deputy Director of the Central Intelligence Agency stated, We are already beginning to see some of the indications of some potential movement of al Qaeda to Afghanistan..(10)On August 14, 2021, the United States began an operation at Hamid Karzai International Airport to evacuate United States citizens and Afghans affiliated with the United States, an action which forced the North Atlantic Treaty Organization (commonly referred to as NATO) and allied countries to undertake similar operations. (11)During the evacuation operation conducted in August 2021, United States allies, all of which had contributed soldiers and resources to the fight against the Taliban and terrorism in Afghanistan since 2001, assisted in the exfiltration of thousands of United States citizens, their own nationals, and Afghans affiliated with NATO. (12)In August 2021, at the height of the United States evacuation operation, ISIS–K carried out a dual attack striking Hamid Karzai International Airport and the Baron Hotel, killing more than 170 civilians, including 13 members of the United States Armed Forces.(13)According to the reports of the Department of State, as many as 10,000 to 15,000 United States citizens were in Afghanistan before the evacuation efforts.(14)As of August 31, 2021, the Department of State evacuated just over 6,000 United States citizens, leaving untold numbers of United States citizens stranded in Afghanistan with little recourse for departure. (15)As of August 31, 2021, the United States evacuated 705 out of 22,000 Afghans who applied for special immigrant visas, leaving the vast majority of Afghans behind and vulnerable to retribution by the Taliban.(16)The Taliban continues to hamper the movement of United States citizens and at-risk Afghans out of Afghanistan. (17)On September 10, 2021, the Taliban appointed Sirajjudin Haqqani, a wanted terrorist responsible for attacks against United States citizens, as the Taliban minister of interior, ostensibly responsible for the continued evacuations of United States citizens and at-risk Afghans out of Afghanistan. (18)A Taliban-led government rooted in Sharia law would undermine the vital gains made since 2001, particularly with respect to the rule of law and the rights of women and girls, and would lack credibility and international legitimacy on the world stage.(19)As noted by Human Rights Watch, Even before their takeover of Kabul on August 15, Taliban forces were already committing atrocities, including summary executions of government officials and security force members in their custody..(20)Since the Taliban’s takeover of Kabul, the Taliban has raided the homes of journalists and activists, as well as members of their families, and restricted girls’ access to education and women’s ability to work.(21)The Lead Inspector General reported in May 2021 that the Taliban had carried out dozens of targeted killings of Afghan civilians, including government officials, teachers, journalists, medical workers, and religious scholars.(22)Despite reportedly providing written assurances to donors and the United Nations, the Taliban also continues to hinder humanitarian access to the most vulnerable areas and individuals in Afghanistan, with an estimated 18,400,000 people, or roughly half of the population in Afghanistan, currently in dire need of lifesaving assistance.(23)Between 2001 and 2020, at least 569 humanitarian workers were targeted for attack in Afghanistan, and in August 2021 alone, at least 240 incidents affecting humanitarian access were reported by relief agencies.(24)The United States has invested more than $56,000,000,000 since 2002 in efforts to address profound humanitarian needs and help the people of Afghanistan, including women, girls, and religious and ethnic minorities, realize their democratic and development aspirations.(25)Despite consistent challenges, United States humanitarian and development assistance has helped expand access to education for more than 3,000,000 girls since 2008, reduce maternal and child deaths by more than half since 2000, provide first-time access to safe drinking water for 650,000 people and improved sanitation services for 1,200,000 people since 2016, and catalyze a 3,000-percent increase in per capita gross domestic product between 2002 and 2018.(26)Following the Taliban takeover in Afghanistan, those notable achievements are at risk of reversal, the country stands on the verge of economic collapse, and according to the World Food Programme of the United Nations, an estimated 14,000,000 people are marching toward starvation. 3.DefinitionsIn this Act:(1)Special immigrant visa programThe term special immigrant visa program means—(A)the special immigrant visa program under section 602 of the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note); and(B)the special immigrant visa program under section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note) with respect to nationals of Afghanistan. (2)TalibanThe term Taliban means the entity— (A)known as the Taliban;(B)operating in Afghanistan; and(C)designated as a specially designated global terrorist under part 594 of title 31, Code of Federal Regulations. (3)Terrorist groupThe term terrorist group means— (A)any entity designated as a specially designated global terrorist under part 594 of title 31, Code of Federal Regulations (other than the Taliban); or(B)any foreign terrorist organization (as defined in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)). (4)United States lawful permanent residentThe term United States lawful permanent resident means an alien lawfully admitted for permanent residence to the United States (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))).IState Department Afghanistan Task Force and Diplomatic Engagement101.Task force on evacuations from Afghanistan(a)In generalThe Secretary of State shall establish and maintain a task force dedicated to—(1)the implementation of a comprehensive strategy relating to the evacuation of United States citizens, United States lawful permanent residents, and applicants for the special immigrant visa program, from Afghanistan; and(2)identifying individuals in Afghanistan who have—(A)applied to the United States Refugee Admissions Program; or (B)sought entry into the United States as humanitarian parolees under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)).(b)Focus of task forceThe task force established under subsection (a) shall prioritize efforts of the Department of State—(1)to account for all United States citizens still within Afghanistan and ensure all United States citizens have the opportunity to safely depart Afghanistan; and(2)to account for United States lawful permanent residents and applicants for the special immigrant visa program still within Afghanistan and help ensure those individuals have an opportunity to safely depart Afghanistan.(c)Reporting requirementNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing lessons learned from the task force established under subsection (a), including such lessons related to the evacuation of United States citizens, United States lawful permanent residents, and applicants for the special immigrant visa program, from Afghanistan. (d)Briefing requirementThe task force established under subsection (a) shall provide quarterly briefings to the appropriate congressional committees on—(1)the strategy described in subsection (a); and(2)any additional authorities the Department of State requires to better advance the strategy.(e)TerminationThe task force established under subsection (a) shall terminate on the date that is one year after the date of the enactment of this Act. (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives. 102.Report on diplomatic engagement and economic cooperation with the Taliban(a)In generalNot later than 120 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of the Treasury, shall submit to the appropriate congressional committees a report detailing the manner and extent to which foreign governments and international organizations have pursued diplomatic engagement or economic or security cooperation with the Taliban or members of the Taliban.(b)ElementsThe report required by subsection (a) shall include a description of—(1)steps taken by foreign governments and international organizations toward formal diplomatic recognition of the Taliban or a government of Afghanistan under the direction or control of the Taliban or members of the Taliban;(2)efforts to maintain or re-establish a diplomatic presence in Kabul;(3)the extent to which formal bilateral relationships serve to bolster the Taliban’s credibility on the world stage;(4)the scale and scope of economic cooperation with the Taliban, or any agency or instrumentality of the Government of Afghanistan under the direction or control of the Taliban or a member of the Taliban, by foreign governments and international organizations, particularly international financial institutions; (5)the extent of any assistance provided by foreign governments and international organizations to or through the Taliban or any agency or instrumentality described in paragraph (4), including humanitarian, technical, and security assistance; and(6)major security cooperation activities or initiatives undertaken by foreign governments with the Taliban or any agency or instrumentality described in paragraph (4), including the establishment by a foreign government of any military presence within Afghanistan. (c)Form of report; availability(1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be made available on a publicly accessible internet website of the Department of State.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.103.Opposition to recognition of Taliban representative as ambassador to the United StatesThe President should not recognize as the Ambassador of Afghanistan to the United States or accept diplomatic credentials from any individual who is a member of the Taliban. 104.Opposition to participation of Taliban at the United Nations and other measuresThe United States Ambassador to the United Nations should use the voice, vote, and influence of the United States at the United Nations—(1)to object to the issuance of credentials to any member of the delegation of Afghanistan to the United Nations General Assembly who is a member of the Taliban, consistent with Rules 27 and 28 of the Rules of Procedure of the General Assembly;(2)to ensure that no member of the Taliban may serve in a leadership position in any United Nations body, fund, program, or specialized agency;(3)to support a resolution on human rights abuses committed by the Taliban at the United Nations Human Rights Council and calling for the immediate deployment of human rights monitors to Afghanistan under the special procedures of the Council;(4)to demand immediate, unfettered humanitarian access to the whole of Afghanistan, including to prevent famine and to expand access to lifesaving vaccines and immunizations; and(5)to prevent diversions of humanitarian assistance delivered through United Nations bodies, funds, programs, and specialized agencies to individuals and entities subject to sanctions under United Nations Security Council Resolutions 1988 (2011) and 2255 (2015), including through the imposition of duties, fees, or taxes on such humanitarian assistance or the manipulation of beneficiary lists.105.Revised strategy for South and Central Asia(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a strategy for a path forward for the relationship of the United States with South and Central Asian countries after the United States withdrawal from Afghanistan.(b)ElementsThe strategy required by subsection (a) shall include the following elements:(1)A detailed description of the security and economic challenges that the Russian Federation, the People’s Republic of China, and the Taliban pose to the countries of South and Central Asia, including border disputes with South and Central Asian countries that border the People’s Republic of China, investments by the Government of the People’s Republic of China in land and sea ports, military activities and installations, transportation infrastructure, and energy projects across the region.(2)A detailed description of United States efforts to provide alternatives to investment by the Government of the People’s Republic of China in infrastructure and other sectors in South and Central Asia.(3)An examination of the areas and sectors in which South and Central Asian countries are subject to political, military, information, and diplomatic pressure from the Russian Federation and the People's Republic of China.(4)An examination of the extent to which the C5+1 format should or should not be changed to reflect the new conditions in Afghanistan.(5)An analysis of the possibilities for access to and basing in Central Asian countries for the United States Armed Forces, and overflight of those countries by United States drones, and the diplomatic outreach needed to achieve those outcomes.(6)A detailed description of bilateral and regional efforts to work with countries in South Asia on strategies to build resilience against efforts of the Government of the People’s Republic of China and the Government of the Russian Federation to interfere in their political systems and economies.(7)A detailed description of United States diplomatic efforts to address the challenges posed by investment by the Government of the People’s Republic of China in the mining and mineral sectors in Afghanistan.(8)Identification of areas where the United States Government can strengthen diplomatic, economic, and defense cooperation with the Government of India, as appropriate, to address economic and security challenges posed by the People’s Republic of China, the Russian Federation, and the Taliban in the region, and an assessment of how the changes to India’s security environment resulting from the Taliban’s takeover of Afghanistan will affect United States engagement with India.(9)A description of the coordination mechanisms among key regional and functional bureaus within the Department of State and the Department of Defense tasked with engaging with the countries of South and Central Asia on issues relating to the People’s Republic of China, the Russian Federation, and the Taliban.(10)A description of the efforts being made by Federal agencies, including the Department of State, the United States Agency for International Development, the Department of Commerce, the Department of Energy, and the Office of the United States Trade Representative, to help the countries of South and Central Asia develop trade and commerce links that will help those countries diversify their trade away from the People’s Republic of China and the Russian Federation.(11)A detailed description of United States diplomatic efforts with South and Central Asian countries, Turkey, and any other countries with significant populations of Uyghurs and other ethnic minorities fleeing persecution in the People’s Republic of China, to press those countries to refrain from deporting ethnic minorities to the People’s Republic of China, protect ethnic minorities from intimidation by authorities of the Government of the People’s Republic of China, and protect the right to the freedoms of assembly and expression.(12)An analysis of the effect ending the denial of nondiscriminatory treatment to the products of the Republic of Kazakhstan, the Republic of Tajikistan, and the Republic of Uzbekistan under chapter 1 of title IV of the Trade Act of 1974 (commonly known as the Jackson-Vanik amendment) would have on improving trade and diplomatic relations with the United States. (c)Form of report; availability(1)FormThe strategy required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(2)AvailabilityThe unclassified portion of the strategy required by subsection (a) shall be made available on a publicly accessible internet website of the Department of State. (d)ConsultationNot later than 120 days after the date of the enactment of this Act, and not less frequently than annually thereafter for 5 years, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the strategy required by subsection (a). (e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. (2)C5+1 formatThe term C5+1 format means meetings of representatives of the governments of the United States, the Republic of Kazakhstan, the Kyrgyz Republic, the Republic of Tajikistan, Turkmenistan, and the Republic of Uzbekistan. IICounterterrorism Strategies and Reports201.Counterterrorism strategy for Afghanistan(a)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a report setting forth the United States counterterrorism strategy for Afghanistan and addressing each of the elements described in subsection (b).(b)ElementsThe elements described in this subsection are the following:(1)An assessment of terrorist activity in Afghanistan and threats posed to the United States by that activity.(2)An assessment of whether the Taliban is taking meaningful action to ensure that Afghanistan is not a safe haven for terrorist groups, such as al Qaeda or ISIS–K, pursuant to the peace agreement signed by the United States and the Taliban in Doha, Qatar, on February 29, 2020, or subsequent agreements or arrangements.(3)A detailed description of all discussions, transactions, deconfliction arrangements, or other agreements or arrangements with the Taliban.(4)An assessment of the status of access, basing, and overflight agreements with countries neighboring Afghanistan that facilitate ongoing United States counterterrorism missions.(5)An assessment of the status of—(A)human intelligence and multi-source intelligence assets dedicated to Afghanistan; and(B)the ability of the United States to detect emerging threats against the United States and allies and partners of the United States.(6)A description of the number and types of intelligence, surveillance, and reconnaissance assets and strike assets dedicated to Afghanistan counterterrorism missions and associated flight times and times on station for such assets.(7)An assessment of local or indigenous counterterrorism partners.(8)An assessment of risks to the mission and risks to United States personnel involved in over-the-horizon counterterrorism options.(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.202.Report on entities providing support for the Taliban(a)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on entities providing support to the Taliban.(b)Elements of first reportThe first report required by subsection (a) shall include—(1)an assessment of support by state and non-state actors, including the Government of Pakistan, for the Taliban between 2001 and 2020, including the provision of sanctuary space, financial support, intelligence support, logistics and medical support, training, equipping, and tactical, operational, or strategic direction;(2)an assessment of support by state and non-state actors, including the Government of Pakistan, for the 2021 offensive of the Taliban that toppled the Government of the Islamic Republic of Afghanistan, including the provision of sanctuary space, financial support, intelligence support, logistics and medical support, training, equipping, and tactical, operational, or strategic direction;(3)an assessment of support by state and non-state actors, including the Government of Pakistan, for the September 2021 offensive of the Taliban against the Panjshir Valley and the Afghan resistance; and(4)a detailed description of United States diplomatic and military activities undertaken to curtail support for the 2021 offensive of the Taliban that toppled the Government of the Islamic Republic of Afghanistan.(c)Elements of subsequent reportsEach report required by subsection (a) after the first such report shall include—(1)an assessment of support by state and non-state actors for the Taliban, including the provision of sanctuary space, financial support, intelligence support, logistics and medical support, training, equipping, and tactical, operational, or strategic direction;(2)an assessment of support by state and non-state actors for offensive actions of the Taliban against any elements of the Afghan resistance; and(3)a detailed description of United States diplomatic and military activities undertaken to curtail support for the Taliban.(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. 203.Report and strategy on United States-origin defense articles and services provided to Afghanistan(a)Report required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, the Secretary of Defense, and the Director of National Intelligence shall submit to the appropriate congressional committees a report on United States-origin defense articles and defense services provided to the Government of Afghanistan on or before August 14, 2021.(2)ElementsThe report required by paragraph (1) shall include—(A)an inventory of all United States-origin defense articles and defense services provided to the Government of Afghanistan;(B)an assessment of the current location and disposition of all such articles;(C)an assessment of the risks that such articles pose to United States citizens and interests, regional security, and the people of Afghanistan; (D)an assessment of the most sensitive training provided by the United States to Afghan forces and the current location and status of Afghans who received such training; and(E)an assessment of the counterintelligence risk if the Taliban provides access to United States-origin defense articles to the Russian Federation, Iran, or the People's Republic of China. (b)Strategy required(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State, the Secretary of Defense, and the Director of National Intelligence shall submit to the appropriate congressional committees a strategy on United States-origin defense articles and defense services provided to the Government of Afghanistan.(2)ElementsThe strategy required under subsection (d) shall include—(A)a plan to recover, destroy, or de-militarize United States-origin defense articles that pose a significant risk to United States citizens and interests, regional security, or the people of Afghanistan; and (B)a plan—(i)to identify Afghan personnel whose training could present a significant risk to regional security or to the people of Afghanistan; and (ii)to ensure such personnel are not coerced to support the Taliban or other hostile forces.(c)FormThe report required by subsection (a) and the strategy required by subsection (b) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)Defense article; defense service; trainingThe terms defense article, defense service, and training have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794). IIIMatters Relating to Hostages, Special Immigrant Visa Applicants, And Refugees301.Report on hostages taken by the Taliban(a)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report detailing the extent to which the Taliban has engaged in the politically motivated taking or release of hostages or otherwise is engaging in practices of unlawful or wrongful detention.(b)ElementsThe report required by subsection (a) shall include, at a minimum—(1)an assessment of whether there is credible information that detained United States citizens or United States lawful permanent residents are being held hostage or are being detained unlawfully or wrongfully by the Taliban; and(2)an assessment of whether there is credible information that citizens of NATO allies are being held hostage or are being detained unlawfully or wrongfully by the Taliban.(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.302.Briefings on status of special immigrant visa applicants, refugees, and parolees(a)In generalNot later than 10 days after the date of the enactment of this Act, and every 15 days thereafter until September 30, 2022, the Secretary of State, in consultation with the Secretary of Homeland Security, shall provide a briefing to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the status of—(1)the processing of applications for the special immigrant visa program; and (2)refugee and parolee designations for nationals of Afghanistan.(b)Elements(1)Initial briefingThe initial briefing required by subsection (a) shall include, for the period beginning on August 1, 2021, and ending on the date of the briefing—(A)(i)the number of nationals of Afghanistan who have—(I)submitted applications for—(aa)the special immigrant visa program; or (bb)resettlement in the United States through the United States Refugee Admissions Program; or(II)sought entry to the United States as humanitarian parolees under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)); and(ii)the status of such nationals of Afghanistan;(B)the number of Department of State and Department of Homeland Security employees assigned to processing applications described in subparagraph (A)(i)(I) and adjudicating the entry of nationals of Afghanistan as humanitarian parolees;(C)the location of each national of Afghanistan who has submitted such an application or sought entry to the United States as a humanitarian parolee;(D)the status of any agreement between the United States and any foreign government that is hosting such nationals of Afghanistan; (E)an assessment of any required revision to the levels and forms of United States foreign assistance provided to entities supporting such nationals of Afghanistan; and(F)the status of any national of Afghanistan who—(i)after July 1, 2021, submitted an application described in subparagraph (A)(i)(I) or sought entry to the United States as a humanitarian parolee; and (ii)failed to meet United States vetting requirements.(2)Subsequent briefingsEach subsequent briefing required by subsection (a) shall include the information described in subparagraphs (A) through (F) of paragraph (1) for the preceding 15-day period. (c)FormA briefing required by subsection (a) may be provided in classified form, as necessary.(d)Written materialsThe Secretary of State may submit written materials in conjunction with a briefing under this section. IVRestrictions on Foreign Assistance401.Statement of policy on United States assistance in Afghanistan(a)In generalIt is the policy of the United States not to provide foreign assistance, including development assistance, economic support, or security assistance under parts I and II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.), the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.), the FREEDOM Support Act (22 U.S.C. 5801 et seq.), or section 23 of the Arms Export Control Act (22 U.S.C. 2763), to or through the Taliban, or in a manner that would directly benefit the Taliban in Afghanistan. (b)Humanitarian assistanceIt is the policy of the United States to support the provision of humanitarian assistance for displaced and conflict-affected persons in Afghanistan consistent with chapter 9 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.), provided that such assistance is not provided to or through the Taliban or entities controlled by the Taliban or persons with respect to which sanctions have been imposed under section 602 or 603.(c)StrategyNot later than 30 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the United States strategy to ensure the safe and timely delivery of targeted humanitarian assistance in Afghanistan, including by enabling humanitarian organizations to access related financial services, consistent with this section. 402.Humanitarian assistance to countries and organizations supporting Afghan refugees and Afghan allies of the United StatesSubject to section 403, it is the policy of the United States to support the provision of humanitarian assistance for displaced and conflict-affected persons seeking refuge from Afghanistan in third countries, as well as for hosting communities with measurable need in such third countries.403.Review of foreign assistance to countries and organizations supporting the Taliban(a)In generalNot later than 180 days after the date of the enactment of this Act, and not less than annually thereafter, the Secretary of State, in consultation with the appropriate congressional committees, shall conduct a comprehensive review of all forms of United States foreign assistance provided to or through the government of any country or any organization providing any form of material support to the Taliban, utilizing transparent metrics to measure the forms, amounts, goals, objectives, benchmarks, and outcomes of such assistance.(b)Aid suspension(1)In generalThe Secretary of State shall suspend all forms of United States foreign assistance not covered by an exception under section 606(b)(3) provided to or through a government or organization described in subsection (a).(2)TerminationThe suspension of United States foreign assistance under paragraph (1) shall cease to be in effect on the date on which the Secretary—(A)has certified to the appropriate congressional committees that the government or organization subject to such suspension has ceased to provide material support to the Taliban; or(B)has submitted to the appropriate congressional committees a certification described in section 606(c).(3)WaiverThe Secretary may waive the suspension of United States foreign assistance required under paragraph (1) if, not later than 10 days before issuing such a waiver, the Secretary certifies to the appropriate congressional committees that—(A)providing such assistance is in the national security interest of the United States; and(B)sufficient safeguards are in place to ensure that no United States assistance is diverted to support the Taliban. 404.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives. VHuman Rights in Afghanistan501.Report on human rights abuses by the Taliban(a)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report detailing the extent to which the Taliban, or any agency or instrumentality of the Government of Afghanistan under the direction or control of the Taliban or a member of the Taliban, has carried out or facilitated serious human rights abuse.(b)ElementsThe report required by subsection (a) shall include—(1)an assessment of the Taliban’s respect for the rule of law, press freedom, and human rights, including the rights of women, girls, and minorities, in Afghanistan;(2)an assessment of the extent to which the Government of Afghanistan has adhered to the basic human rights standards set out in the United Nations International Covenant on Civil and Political Rights, which was ratified by Afghanistan in 1983, and the Universal Declaration of Human Rights;(3)a description of the scale and scope of any incidents of arbitrary arrest or extrajudicial execution;(4)an assessment of the degree to which Afghans who formerly served as part of the internationally recognized government of Afghanistan or who have ties to the United States have been the target of Taliban-supported revenge killings, enforced disappearances, or other forms of abuse, including torture;(5)a detailed description of how the rights of women, girls, and minorities in Afghanistan have been impacted, specifically with respect to access to education, freedom of movement, and right to employment, since the Taliban’s seizure of power in August 2021;(6)an evaluation of the ability of human rights defenders, female activists, and journalists to freely operate in Afghanistan without fear of reprisal;(7)an assessment of whether any of the abuses carried out by the Taliban, or any agency or instrumentality described in subsection (a), constitute war crimes or crimes against humanity; and(8)a description of any steps taken to impede access by independent human rights monitors and United Nations investigators.(c)FormThe report required by subsection (a) shall be provided in unclassified form, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives. VISanctions with Respect to the Taliban601.DefinitionsIn this title:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).(3)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives. (4)Foreign personThe term foreign person—(A)means a person that is not a United States person; and(B)includes an agency or instrumentality of a foreign government.(5)Medical DeviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).(6)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).(7)United States personThe term United States person means—(A)a citizen of the United States or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such entity.602.Imposition of sanctions with respect to activities of the Taliban and others in Afghanistan(a) Sanctions relating to support for terrorismOn and after the date that is 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (d) with respect to each foreign person, including any member of the Taliban, that the President determines provides financial, material, or technological support for, or financial or other services to or in support of, any terrorist group in Afghanistan.(b)Sanctions relating to human rights abusesOn and after the date that is 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (d) with respect to each foreign person, including any member of the Taliban, that the President determines is responsible for, complicit in, or has directly or indirectly engaged in, serious human rights abuses in Afghanistan.(c)Sanctions relating to drug traffickingOn and after the date that is 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (d) with respect to each foreign person, including any member of the Taliban, that the President determines—(1)plays a significant role in international narcotics trafficking centered in Afghanistan; or(2)provides significant financial, material, or technological support for, or financial or other services to or in support of, any person described in paragraph (1). (d)Sanctions describedThe sanctions described in this subsection are the following: (1)Property blockingThe exercise of all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person described in subsection (a), (b), or (c) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person. (2)Ineligibility for visas, admission, or parole(A) Visas, admission, or paroleAn alien described in subsection (a), (b), or (c) shall be—(i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (B)Current visas revoked(i)In generalThe visa or other entry documentation of any alien described in subsection (a), (b), or (c) is subject to revocation regardless of the issue date of the visa or other entry documentation.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and (II)cancel any other valid visa or entry documentation that is in the possession of the alien.603.Imposition of sanctions with respect to supporters of the Taliban(a)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President may impose the sanctions described in subsection (c) with respect to any foreign person that the President determines provides support described in subsection (b) to or in support of—(1)the Taliban or any member of the Taliban; or (2)any agency or instrumentality of the Government of Afghanistan under the direction or control of—(A)the Taliban or a member of the Taliban; or(B)another terrorist group or a member of such a group.(b)Support describedSupport described in this subsection is any of the following:(1)Military or paramilitary training.(2)Logistical or intelligence support.(3)Safe haven.(4)Financial, material, or technological support.(5)Financial or other services.(c)Sanctions describedThe sanctions described in this subsection are the following:(1)Property blockingThe exercise of all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a) may be—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalThe visa or other entry documentation of any alien described in subsection (a) is subject to revocation regardless of the issue date of the visa or other entry documentation.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)cancel any other valid visa or entry documentation that is in the possession of the alien. 604.Support for multilateral sanctions with respect to the Taliban(a)Voice and vote at united nationsThe Secretary of State shall use the voice and vote of the United States at the United Nations to maintain the sanctions with respect to the Taliban described in and imposed pursuant to United Nations Security Council Resolution 1988 (2011) and United Nations Security Council Resolution 2255 (2015).(b)Engagement with allies and partnersThe Secretary of State shall, acting through the Office of Sanctions Coordination established under section 1(h) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(h)), engage with the governments of allies and partners of the United States to promote their use of sanctions against the Taliban, particularly for any support for terrorism, serious human rights abuses, or international narcotics trafficking. 605.Implementation; penalties(a)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this title.(b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this title or any regulation, license, or order issued to carry out this title shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(c)Report on implementation of sanctions(1)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of the Treasury shall jointly submit to the appropriate congressional committees a report on the implementation of sanctions under this title.(2)ElementsEach report required by paragraph (1) shall include the following:(A)A description of the number and identity of foreign persons with respect to which sanctions were imposed under sections 602 and 603 during the 90-day period preceding submission of the report.(B)A description of the efforts of the United States Government to maintain sanctions on the Taliban at the United Nations pursuant to section 604(a) during that period.(C)A description of the impact of sanctions imposed under sections 602 and 603 on the behavior of the Taliban, other groups, and other foreign governments during that period. 606.Waivers; exceptions; suspension(a)WaiverThe President may waive the application of sanctions under this title with respect to a foreign person if the President, not later than 10 days before the waiver is to take effect, determines and certifies to the appropriate congressional committees that such a waiver is in the vital national security interest of the United States. The President shall submit with the certification a detailed justification explaining the reasons for the waiver.(b)Exceptions(1)Exception for intelligence activitiesSanctions under this title shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under section 602(d)(2) or 603(c)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States.(3)Exceptions for humanitarian purposes(A)In generalSanctions under this title shall not apply with respect to the following activities:(i)Activities to support humanitarian projects to meet basic human needs in Afghanistan, including—(I)disaster relief;(II)assistance to refugees, internally displaced persons, and conflict victims;(III)provision of health services; and (IV)provision of agricultural commodities, food, medicine, medical devices, or other articles to provide humanitarian assistance to the people of Afghanistan.(ii)Activities to support democracy building in Afghanistan, including projects relating to the rule of law, citizen participation, government accountability, and civil society development.(iii)Activities determined by the Secretary of State to be appropriate for supporting education in Afghanistan and that do not directly benefit the Taliban, including combating illiteracy, increasing access to education, particularly for girls, and assisting education reform projects.(iv)Activities that do not directly benefit the Taliban to prevent infectious disease and promote maternal and child health, food security, and clean water assistance.(v)Transactions necessary and incident to activities described in clauses (i) through (v).(vi)Transactions incident to travel into or out of Afghanistan on a commercial or charter flight or through a land border crossing. (B)Personal communicationSanctions under this title shall not apply to any postal, telegraphic, telephonic, or other personal communication that does not involve a transfer of anything of value.(C)Internet communicationsSanctions under this title shall not apply to the provision of—(i)services incident to the exchange of personal communications over the internet or software necessary to enable such services;(ii)hardware necessary to enable such services; or(iii)hardware, software, or technology necessary for access to the internet. (D)Goods, services, or technologies necessary to ensure the safe operation of commercial aircraftSanctions under this title shall not apply to the provision of goods, services, or technologies necessary to ensure the safe operation of commercial aircraft produced in the United States or commercial aircraft into which aircraft components produced in the United States are incorporated, if the provision of such goods, services, or technologies is approved by the Secretary of the Treasury, in consultation with the Secretary of Commerce, pursuant to regulations prescribed by the Secretary of the Treasury regarding the provision of such goods, services, or technologies, if appropriate. (4)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions authorized under this title shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.(c)Suspension of sanctions(1)SuspensionThe Secretary of State, in consultation with the Secretary of Defense, the Director of National Intelligence, and the Secretary of the Treasury, may suspend the imposition of sanctions under this title if the Secretary of State certifies in writing to the appropriate congressional committees that the Taliban has—(A)publicly and privately broken all ties with other terrorist groups, including al Qaeda;(B)verifiably prevented the use of Afghanistan as a platform for terrorist attacks against the United States or partners or allies of the United States, including by denying sanctuary space, transit of Afghan territory, and use of Afghanistan for terrorist training, planning, or equipping;(C)provided humanitarian actors with full, unimpeded access to vulnerable populations throughout Afghanistan without interference or diversion;(D)respected freedom of movement, including by facilitating the departure of foreign nationals, applicants for the special immigrant visa program, and other at-risk Afghans by air or land routes, and the safe, voluntary, and dignified return of displaced persons; and(E)supported the establishment of an inclusive government of Afghanistan that respects the rule of law, press freedom, and human rights, including the rights of women and girls. (2)Report requiredThe Secretary of State shall submit to the appropriate congressional committees with any certification under paragraph (1) a report addressing in detail each of the criteria for the suspension of sanctions under paragraph (1). Such report shall be submitted in unclassified form.VIIGeneral Provisions701.TerminationThis Act shall terminate on the date that is 10 years after the date of the enactment of this Act. 